Citation Nr: 0016202	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a psychiatric disorder 
classified as psychophysiologic gastrointestinal reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to November 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
December 1998 that denied an increased rating for the 
condition in issue.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board notes that the veteran's representative has 
asserted that his last VA examination, in May 1998, was not 
conducted according to the provisions of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV).  The veteran has also contended that the physical 
component of his service-connected disability was not 
adequately developed for the current appeal.  Due to the fact 
that the May 1998 VA psychiatric examination does not appear 
to conform to DSM IV another VA examination is necessary 
prior to reaching a decision in this case.  Therefore, this 
case is REMANDED to the RO for the following development:

1.  The veteran should be furnished with 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for his service-connected 
psychiatric disorder, to include stomach 
related complaints, since April 1999.  
The RO should then attempt to obtain all 
such records for association with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service 
connected psychiatric disorder.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination, 
and that he/she reviews the criteria for 
rating psychiatric disabilities.  
Psychological testing should be 
performed, only if deemed necessary.  The 
examiner should report the findings 
consistent with the regulatory criteria 
for rating psychiatric disabilities, and 
should include a complete description, 
both as to severity and frequency, of any 
gastrointestinal complaints associated 
with the psychiatric disorder, and an 
opinion as to what effect the service-
connected disability to include the 
gastrointestinal symptoms, has on the 
veteran's social and industrial 
adaptability.  A Global Assessment of 
Functioning (GAF) should be provided, and 
the examiner should explain the meaning 
of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
any such report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim regarding his psychiatric 
disability and any related 
gastrointestinal disorder.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


